DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-8 are objected to under 37 CFR 1.75 because claim 7 is a substantial duplicate of claim 6.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skalitzky et al. (US 8,061,918).
Regarding claim 1, Skalitzky discloses a dispenser comprising: a housing 14, a nozzle 28 for dispensing a foam extending from the housing 14 (see fig. 5); a solution reservoir 50 within the housing 14 (see fig. 2); a flow path within the housing 14 from the reservoir 50 to the nozzle 28 (see fig. 4); a disrupter 62 on the flow path downstream from the reservoir 50 (see figs. 4 and 12), comprising a convoluted surface on the flow path to form a foam from solution flowing along the flow path (see fig. 12), wherein the convoluted surface includes a plurality of crossing channels formed in one or more surfaces of an internal passage within the disrupter 62 (see fig. 12), and the crossing channels are formed by a plurality of shapes extending from or formed within one or more surfaces of the internal passage within the disrupter 62 (see fig. 12);  a heating assembly 56, 60, 58 disposed to provide heat to the foam on the flow path (see fig. 3 and col. 7, lines 11-15); and a pump 64 disposed to pump solution from the reservoir 50 through the disrupter 62 to the nozzle 28 along the flow path (see fig. 3 and col. 7, lines 24-29).
Regarding claim 2, Skalitzky discloses wherein the disrupter 62 comprises a body, an internal passage disposed within the body on the flow path from an inlet to an outlet (see fig. 12), the convoluted surface forming a part of the passage (see fig. 12).
	Regarding claim 3, Skalitzky discloses wherein the disrupter 62 comprises a top plate (via the top plate of member 54; see fig. 3 and 12), a middle plate (via member 62), and a bottom plate (via lower plate or surface; see figs. 3 and 12), and a lower portion of the convoluted surface extends between the bottom plate and the middle plate and an upper portion of the convoluted surface extends between the middle plate and the top plate, and an aperture is provided through the middle plate (via member 62; 
	Regarding claims 6 and 7, Skalitzky discloses wherein the heating assembly 56, 60, 58 comprises one or more heating elements 56 disposed in heat transfer communication with the disrupter 62 (see col. 7, lines 20-23).
	Regarding claim 8, Skalitzky discloses wherein the heating assembly 56, 60, 58 further comprises temperature control circuitry including a temperature sensor 58 (see col. 9, lines 57-63), the temperature control circuitry operative to switch the one or more heating elements to maintain a temperature of foam at a desired set point or within a desired range (see col. 9, line 57 – col. 10, line 9).
Regarding claim 9, Skalitzky discloses wherein the pump 64 comprises a membrane pump or a diaphragm pump including a valve 48 to regulate flow of a soap solution from the soap solution reservoir 50 and a valve 42 to regulate a flow of air to provide a flow of alternating air and soap solution (see fig. 4).
	Regarding claim 10, Skalitzky discloses a flow restrictor (via opening in flow path from reservoir 50 to nozzle 28; see fig. 4) configured to reduce a flow rate of soap solution from the soap solution reservoir 50 to the pump 64 to provide an alternating output of air and soap solution from the pump to the disrupter 62 (see fig. 4).
Regarding claim 11, Skalitzky discloses wherein the housing 14 is sealed between a top of the reservoir 50 and the nozzle 28 to minimize liquid leakage (see fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Skalitzky et al. (US 8,061,918) in view of Krietemeier et al. (US 6,311,868).
Regarding claim 12, Skalitzky discloses a power source in communication with the heating assembly 56, 60, 58 (see col. 5, lines 45-48). However, Skalitzky is silent to the teaching of the power source being in communication with the pump.
Krietemeier teaches a dispenser including a pump which may be manually or electrically controlled for pumping solution from a reservoir (see col. 6, lines 20-24). Krietemeier further discloses wherein a power source may be in communication with the heating assembly and pump (when electrically controlled) to provide power for electrically managing operation of both the pump and heater. 
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the Skalitzky dispenser with the power source being in communication with the pump, as taught by Krietemeier, in order to provide an electrically controlled pump, providing a system which utilizes singular control to manage multiple functions of the device.
Regarding claim 14, it is noted that Krietemeir teaches an electronic control circuitry (904, Fig. 9) in communication with the pump and the heating assembly (Fig. 9; 
Regarding claim 15, Skalitzky discloses wherein electronic control circuitry includes one or more temperature sensors 58 and the control circuitry is operative to turn the heating assembly off after a predetermined time or when one or more of the temperature sensors 58 reach a predetermined temperature threshold (see col. 9, line 57 – col. 10, line 17).
Regarding claim 16, Skalitzky discloses a lighting assembly 20, 22 disposed in an upper surface of the housing (via upper surface of connected poriton12; see fig. 1), the electronic control circuitry in communication with the lighting assembly 20, 22 to illuminate light indicators indicative of heating operation (see col. 5, lines 49-58).

Allowable Subject Matter
Claim 13 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 13, the prior art of record fails to teach or render obvious the power source including one or more batteries disposed within the housing and further including a charging port disposed within the housing, the power source in electrical communication with the charging port, the charging port configured to receive a charging cable, whereby the one or more batteries can be periodically recharged.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wyse (US 3,891,827), Hygema et al. (US 6,795,645) and Aiken et al. (US 2002/0017532) show other dispenser with a heating assembly and disrupter on the flow path downstream the reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754